Fourth Court of Appeals
                                      San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-22-00079-CV

                                   Brian O’NEILL (cross-appellee),
                                             Appellant

                                                   v.

               Michael D. TANGMAN and Cindy Dechert Tangman (cross-appellants),
                                       Appellees

                     From the 451st Judicial District Court, Kendall County, Texas
                                        Trial Court No. 19-484
                             Honorable Kirsten Cohoon, Judge Presiding

PER CURIAM

Sitting:          Luz Elena D. Chapa, Justice
                  Irene Rios, Justice
                  Beth Watkins, Justice

Delivered and Filed: April 13, 2022

JOINT MOTION TO DISMISS GRANTED

           The parties have filed a joint motion to dismiss the appeal and cross-appeal, stating they

have reached a settlement agreement resolving all issues in dispute between them. We grant the

motion. See TEX. R. APP. P. 42.1(a)(2). Costs of the appeals are taxed against the party who

incurred them.

                                                    PER CURIAM